Citation Nr: 0217434	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  96-42 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in the 20 percent evaluation 
currently assigned for service-connected postoperative 
lumbar laminectomy with degenerative changes.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from February 1957 to 
February 1977.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1996 decision by 
the RO which denied an increased rating in excess of 10 
percent for the veteran's service-connected low back 
disability.  The RO also found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for disabilities of the legs and feet.  
In April 1999, the Board determined that the claim for 
disabilities of the legs and feet had never been finally 
adjudicated and recharacterized the issue to one of direct 
service connection for disabilities of the legs and feet.  
The Board remanded both issues to the RO for additional 
development.  

By rating action in September 1999, the RO granted an 
increased rating to 20 percent for the veteran's service 
connected low back disability, effective from February 10, 
1996, the date of a VA treatment report.  38 C.F.R. 
§ 3.400(o)(2) (2002).  

By rating action in September 2002, the RO granted service 
connection for peripheral neuropathy, claimed as pain and 
numbness of the right and left legs, secondary to service-
connected postoperative lumbar laminectomy with degenerative 
changes.  The RO assigned a noncompensable evaluation for 
each lower extremity disability, effective from September 1, 
1999.  The veteran and his representative were notified of 
this decision and did not appeal.  The establishment of 
service connection for disabilities of the legs and feet is 
a full grant of the benefit sought.  Accordingly, this issue 
is no longer in appellate status and will not be addressed 
in this decision.  The only issue remaining on appeal is the 
claim for an increased rating for the low back disability.  



FINDING OF FACT

The veteran's low back disability is manifested by 
symptomatology analogous to severe intervertebral disc 
syndrome; pronounced symptoms or favorable ankylosis of the 
lumbar spine are not present.  


CONCLUSION OF LAW

The criteria for an increased rating to 40 percent for 
service-connected postoperative lumbar laminectomy with 
degenerative changes are met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.59, 4.71a, Part 
4, including Diagnostic Codes 5293, 5295 (2002), 67 Fed. 
Reg. 54354 (to be codified at 38 C.F.R. Part 4, Diagnostic 
Code 5293 (effective September 23, 2002)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  For purposes of this appeal, the Board will assume 
that this liberalizing law is applicable to the current 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Act and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Board finds that the passage of the VCAA and 
implementing regulations does not prevent the Board from 
rendering a decision on the issue of an increased rating for 
a low back disability at this time, and that all 
notification and development actions needed to render a fair 
decision on this issue has been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
required notice and development actions specified in this 
new statute and implementing regulations have been complied 
with.  The veteran was informed of what evidence he was 
expected to provide VA and of the type of evidence needed to 
establish entitlement.  By letter dated July 2002, he was 
informed of whose responsibility it was to obtain needed 
records and of what evidence was still needed.  The veteran 
was afforded several VA examinations during the course of 
his appeal, and was afforded the opportunity to provide 
testimony at a personal hearing but declined.  All pertinent 
medical records from sources identified by the veteran have 
been obtained and associated with the claims file.  

In this case, no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
his claim.  Thus, the VA has met its duty to assist under 
the VCAA.  See 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The veteran has not alleged the presence of any 
additional evidence which would be pertinent to the claim 
now at issue on appeal.  

Factual Background

By rating action in July 1977, service connection was 
established, in part, for postoperative lumbar laminectomy 
with degenerative changes, based on evidence that the 
veteran underwent surgery on the lower back in June 1976.  A 
10 percent evaluation was assigned, effective from March 1, 
1977, the day following the veteran's discharge from 
service.  38 C.F.R. § 3.400(2)(i) (2002).  The 10 percent 
evaluation remained in effect until the filing of the 
present claim in May 1996.  

When examined by VA in August 1996, the veteran reported 
that he had occasional low back pain but denied having any 
radiating pain into his lower extremities since the lumbar 
laminectomy in service.  (The veteran also complained of 
bilateral foot numbness, a disability that has since been 
granted service connection.)  On examination, the veteran 
was overweight and ambulated without difficulty.  There were 
two well-healed, non-tender surgical scars over the lumbar 
spine.  Forward flexion was to 65 degrees with extension to 
15 degrees.  Lateral bending was to 15 degrees, bilaterally.  
Straight leg raising and tripod sign were negative.  The 
veteran had full and painless range of motion in each hip.  
Strength in the lower extremities was 5/5.  Deep tendon 
reflexes were 2+ and symmetric at the patellar tendon and 
Achilles level, bilaterally.  Sensory function was normal 
and symmetric, bilaterally.  There were subjective 
complaints of decreased sensation over the dorsum of both 
feet, but no evidence of compromised circulation.  Dorsalis 
pedis and posterior tibial pulses were 2+.  X-ray studies of 
the lumbar spine showed narrowing of the disc space between 
L4-5 with air in the disc.  There were rather heavy 
localized hypertrophic changes in the lower lumbar spine.  
The impression included status post right L4-L5 laminectomy.  

A VA CT scan of the veteran's lumbar spine in February 1996, 
associated with the claims file in November 1996, showed 
mild concentric stenosis of the central spinal canal at the 
L3-L4 level due to combination of annular bulging and a 
congenitally small central canal.  There was a laminectomy 
defect at the L4-L5 level on the left.  Gas was present 
within a degenerating L4-5 disc interspace.  There was 
moderate concentric stenosis of the central spinal canal at 
the L4-5 level due to hypertrophic changes at the apophyseal 
joints as well as bone spurs arising from the posterior 
surface of the L5 vertebral body.  There was moderate 
stenosis of the central spinal canal at the L5-S1 level due 
predominately to a large bone spur arising from the 
posterosuperior aspect of the S1 vertebral body which 
extended into the central spinal canal at and just to the 
left of midline.  Degenerative changes were present 
throughout the visualized apophyseal joints.  The study was 
otherwise negative.  

Private medical records from S. Hamberos, MD., received in 
June 1999, show that the veteran was seen on numerous 
occasions for various medical problems from 1995 to 1998.  
An entry in April 1998 showed that the veteran was seen for 
on going low back pain since the beginning of the previous 
month.  The veteran reported some improvement with 
medication.  On examination, the veteran had full range of 
motion in the lumbar spine, with some straight leg raising 
problems on the right side.  No other deficits were noted.  
The assessment was lumbosacral strain.  

When examined by VA in August 1999, the veteran reported 
occasional pain, mostly when lifting and/or bending as well 
as with pulling type motions.  The veteran said that he was 
unable to mow or rake his yard without pain.  The veteran 
worked in the ministry and reported that he had difficulty 
kneeling secondary to his inability to get up, due to 
weakness and loss of motion in his lower back.  On 
examination of the joints, forward flexion was to 70 degrees 
with extension to 0 degrees.  Lateral bending was to 20 
degrees, bilaterally, with pain in the terminal 5 degrees.  
Straight leg raising was negative.  Deep tendon reflexes for 
the patellar tendon was 1 to 2+ and symmetric, and 1+ and 
symmetric for the Achilles tendon, bilaterally.  Strength in 
the muscles of the lower extremities was 5/5.  An MRI of the 
lumbar spine showed spinal stenosis at L4 to S1.  The 
assessment included chronic sensory loss secondary to spinal 
stenosis, and limitation of activities secondary to loss of 
range of motion due to the service-connected low back 
disability.  

On VA neurological examination in September 1999, the 
veteran's chief complaint was numbness in both feet.  The 
neurologist noted that a diagnosis of polyneuropathy, based 
on clinical findings, was offered on VA examination in 1996, 
but that electrodiagnostics, including nerve conduction 
velocities (NCV) did not support a decrease in nerve 
conduction velocity.  A CT scan at that time showed only 
slight spinal stenosis in the region of the veteran's 
previous back surgery with degenerative changes in other 
areas of the spine.  No spondylolisthesis was found.  On 
examination, muscle mass, tone, and strength were normal in 
the lower extremities.  The veteran station, gait, and 
coordination were also normal.  There was diminished 
pinprick perception distally in both feet from the toes to 
about 3 inches above the ankle.  However, the L5 dermatome 
distribution in both feet was relatively spared compared to 
the other dermatomes of L4 and S1.  Ankle jerk was absent in 
both lower extremities.  Knee jerk was 2+ and symmetric, 
bilaterally.  The examiner commented that the veteran had 
mild distal sensory peripheral neuropathy that was 
nonspecific in nature.  He opined that it could be related 
to progressing spinal stenosis, but that there were no other 
signs to suggest a syndrome associated with spinal stenosis.  
Other considerations included diabetes.  The examiner 
indicated that there was no clear etiology for the veteran's 
mild sensory peripheral neuropathy.  However, he opined that 
it was not likely that it was related to the disc surgery in 
service or to a recurrent herniated intervertebral disc.  

On VA joint examination in August 2000, the examiner noted 
the veteran's medical history and referred to his previous 
examination in August 1999.  On examination, forward flexion 
was to 60 degrees with extension to 15 degrees.  Lateral 
side bending was to 20 degrees, bilaterally.  The veteran 
reported that he had occasional muscle spasms.  There was no 
marked flattening of the lumbosacral area.  The veteran had 
notable fatigability after prolonged standing and/or walking 
with increased back pain.  The assessment was L4, L5, and S1 
stenosis.  

On VA neurological examination in August 2000, the examiner 
noted the veteran's medical history and his complaints of 
ongoing low back pain exacerbated by activity.  The 
neurologist also referred to the findings from his 
examination in September 1999, which was consistent with a 
distal peripheral neuropathy.  A glucose tolerance test 
demonstrated glucose intolerance but no diagnosis of 
diabetes was established.  On examination, there was no 
muscle atrophy or weakness in the lower extremities.  There 
was decreased sensation to pinprick and proprioception and 
vibration perception in both feet, although this was not 
symmetrical loss, it was a loss which had a high stocking 
pattern extending all the way up to the knee.  The 
impression included osteoarthritis of the lumbosacral spine 
with spinal stenosis.  The examiner indicated that the 
veteran had symptoms of either cauda equina or conus 
medullaris syndrome although his symptoms of distal 
peripheral neuropathy could be remotely related to that.  
The examiner opined that the veteran had distal peripheral 
neuropathy of unclear etiology, possibly related to spinal 
stenosis or glucose intolerance.  He recommended an MRI of 
the veteran's lumbosacral spine and NCV/EMG studies.  

In an addendum report in August 2001, the VA neurologist 
noted that NCV/EMG studies in January 2001 demonstrated an 
abnormality primarily of sensory nerve conduction and 
inconsistent with polyneuropathy.  The examiner concluded 
that the EMG studies effectively ruled out nerve compression 
from spinal stenosis or from degenerative joint disease as 
the nerve conduction velocity abnormality was predominantly 
sensory and had a normal motor conduction.  If the clinical 
condition was due to spinal stenosis or the effects of 
surgery, the nerve conduction velocity abnormality should be 
equal in motor and sensory nerves.  The predominant sensory 
neuropathy was not related to his spinal condition.  

A VA CT scan of the lumbosacral spine in October 2001 showed 
calcified fragments of herniated nucleus pulposus at L4-5 
and L5-S1, central in location.  There was evidence of 
marked spinal stenosis and spondylosis resulting in marked 
narrowing of several of the neural foramina, which was 
particularly severe at the right side of L5-S1.  

A EMG/NCV study in January 2001 revealed nerve conduction 
velocity findings consistent with a polyneuropathy.  

VA neurological examinations in April and September 2002 
were conducted primarily to determine etiology of the 
veteran's complaints of numbness in both feet.  The 
examinations were conducted by the same neurologist who 
evaluated the veteran in September 1999, and in August 2000 
and 2001.  The neurologist noted that the veteran's clinical 
findings when correlated with NCV studies and a CT scan, 
were consistent with mild peripheral neuropathy with the 
presence of lumbar spine stenosis and extensive 
osteoarthritis.  The characteristic pain that the veteran 
experienced was consistent with chronic osteoarthritis in 
that it was constant and aching in nature, and did not occur 
in acute episodes similar to a herniated disc.  Other 
differential diagnoses included diabetes or a toxic 
peripheral neuropathy.  However, these diagnoses were ruled 
out as diagnostic studies did not confirm diabetes nor was 
there anyway to confirm toxic exposure at the present time.  
The neurologist concluded that the veteran's extensive 
osteoarthritis and spinal stenosis was the proximate cause 
of his symptoms of peripheral neuropathy.  

When examined by VA in September 2002, the examiner noted 
the veteran's medical history and indicated that the claims 
file was reviewed.  The examiner noted that his evaluation 
was directed at the veteran's back complaints, which 
included pain on prolonged standing or sitting.  The veteran 
worked as a minister.  He said that he was able to get 
through his duties as a minister, but that he could not 
stand much beyond the time it took to give his sermon.  The 
veteran was able to walk up to four miles without 
difficulty.  The veteran estimated that he had about 20 
percent more pain and weakness at the end of the day.  He 
reported flare-ups about twice a month, and said that during 
flare-ups, his forward flexion was reduced to about half of 
what it was normally.  The veteran reported that he wears a 
back brace when mowing his lawn.  He felt significant pain 
and weakness in his lower back when putting on pants, but 
said that he didn't have any incoordination.  

On examination, forward flexion was to 100 degrees with 
extension to 20 degrees.  Lateral bending was to 20 degrees, 
bilaterally.  There was no evidence of muscle spasm.  There 
was some tenderness to palpation in the lower lumbar region 
in both the midline and the paraspinal muscles.  The 
examiner commented that the veteran lost about 10 degrees of 
extension and side bending.  He had a slight loss of lateral 
spine motion but no listing of the spine, or any significant 
muscle spasm.  There was tenderness to palpation in the 
lower lumbar region in both the midline and paraspinal 
muscles.  

In response to specific questions presented in the April 
1999 Board remand, the examiner noted that the veteran had 
normal flexion and about a 10 degree loss in extension and 
lateral side bending.  There was no significant muscle spasm 
on forward bending and Goldthwaite's sign was negative.  
During the examination, the veteran did not exhibit weakened 
movement, excess fatigability, or incoordination.  However, 
pain and flare-ups, by the veteran's history, could 
significantly limit his functional ability, especially on 
repeated use over a period of time.  Based on the veteran's 
report that he lost approximately half of his range of 
motion during flare-ups, the examiner opined that the 
veteran would probably only be able to forward flex to 
approximately 50 degrees, extend to 10 degrees, and lateral 
side bend to 15 degrees during significant flare-ups.  The 
examiner noted that this was based on the veteran's self-
described history during flare-ups.  The examiner stated 
that an accurate assessment could not be given as the 
veteran was not experiencing a flare-up during the 
examination.  The impression was L4-S1 spinal stenosis with 
limitation of motion as described above.  

The evidentiary record also includes numerous VA outpatient 
records showing treatment for various maladies from 1996 to 
2001.  The clinical findings on these reports were not 
significantly different from those noted on the VA 
examination reports discussed above.  In an effort to 
economize and avoid repeating the evidence, the findings 
from the outpatient records will not be reported.  

Increased Rating - In General

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  

In considering the evaluation to be assigned, the VA has a 
duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history, and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  

"Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2002).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

Analysis

The veteran is currently assigned a 20 percent evaluation 
for his service-connected low back disability under the 
provisions of Diagnostic Code (DC) 5293, which provides as 
follows:  

Intervertebral disc syndrome:  

  Pronounced; with persistent symptoms 
compatible 
    with sciatic neuropathy with 
characteristic 
    pain and demonstrable muscle  spasm, 
absent 
    ankle jerk, or other neurological 
findings 
    appropriate to site of diseased 
disc, little 
    intermittent relief........................................  
60
  Severe; recurring attacks, with 
intermittent 
    relief..........................................................  
40
  Moderate; recurring 
attacks................................... 20
  
Mild..........................................
.......................  10
  Postoperative, 
cured...........................................  0

38 C.F.R. § 4.71a (2002).  

The regulations for the evaluation of intervertebral disc 
syndrome under diagnostic code 5293 were amended, effective 
from September 23, 2002.  67 Fed. Reg. 54345 -54349 (Aug. 
22, 2002).  When regulations are changed during the course 
of the veteran's appeal, the criteria that are to the 
advantage of the veteran should be applied.  Karnas, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain 
such provisions and may only be applied as of the effective 
date.  VAOPGCPREC 3-2000.

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months will be rated 10 percent.  

A 20 percent evaluation will be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks during 
the past 12 months.  

A 40 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  

A 60 percent rating is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.  

Note (2): When evaluation on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnosis code or codes.  

Note (3):  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

38 C.F.R. § 4.71a, Code 5293, effective as of September 23, 
2002.

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve.  

A 20 percent evaluation requires moderate incomplete 
paralysis.  

A 40 percent evaluation requires moderately severe 
incomplete paralysis.  

A 60 percent rating requires severe incomplete paralysis.  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function that is substantially less than that 
which is described in the criteria for an evaluation for 
complete paralysis of this nerve, whether the less than 
total paralysis is due to the varied level of the nerve 
lesion or to partial nerve regeneration.  

An 80 percent evaluation requires complete paralysis.  When 
there is complete paralysis the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  

38 C.F.R. §§ 4.123, 4.124, 4.124a, Codes 8520, 8620, 8720.

Other possible provision of the Rating Schedule under which 
the veteran may be evaluated include the following:

Spine, limitation of motion of, lumbar:  
  
Severe..................................
....................  40
  
Moderate................................
..................  20
  
Slight..................................
.....................  10

38 C.F.R. 4.71a, DC 5292 (2002).

Spine, ankylosis of, lumbar:
  
Unfavorable.............................
......................  50
  
Favorable...............................
.......................  40

38 C.F.R. 4.71a, DC 5289 (2002).

Lumbosacral strain: 
  Severe; with listing of whole spine to opposite side, 
positive 
   Goldthwaite's sign, marked limitation of forward bending 
in 
   standing position, loss of lateral motion with osteo-
arthritic 
   changes, or narrowing or irregularity of joint space, or 
some 
   of the above with abnormal mobility on forced 
motion.............................  40
  With muscle spasm on extreme forward bending, loss of 
lateral 
   spine motion, unilateral, in standing 
position.........................................  20
With characteristic pain on 
motion..............................................................  10
  With slight subjective symptoms 
only........................................................   0 

38 C.F.R. § 4.71a, DC 5295 (2002).  

The evidence shows that the veteran has chronic pain and 
tenderness in the lumbosacral area, and has actual 
limitation of flexion ranging from 60 to 100 degrees.  The 
veteran reports that he has difficulty standing for more 
than 30 minutes at a time or sitting for prolonged periods.  
The medical evidence of record shows that he has occasional 
sciatic neuropathy, muscle spasm, and chronic absent ankle 
jerk.  His symptoms are persistent with intermittent relief.  
In light of the clinical findings and the veteran's reported 
recurring attacks two times a month with intermittent 
relief, the Board finds that the totality of his lumbosacral 
symptomatology are commensurate with severe impairment under 
DC 5293, and warrants the assignment of a 40 percent 
evaluation under the old criteria.  The evidence does not 
show pronounced symptoms with characteristic pain and 
demonstrable muscle spasm, or other neurological findings, 
with little intermittent relief which is required for the 
next higher evaluation under the old criteria.  

Consideration has been given to whether a schedule rating in 
excess of 40 percent may be assigned.  It has already been 
discussed above why the veteran is not entitled to a rating 
in excess of 40 percent under DC 5293 as in effect prior to 
September 23, 2002.  A rating of 50 percent is assignable 
for ankylosis of the lumbar spine in an unfavorable 
position.  The evidence establishes that the veteran has 
motion in his spine and thus a rating under this Diagnostic 
Code is not in order.  None of the examinations of record 
describe ankylosis of the spine, even when the veteran was 
being treated for flare-ups of the condition.  He is not 
service connected for fracture of a vertebra.  Thus, 
consideration of a rating under DC 5285 would not be 
appropriate.  

In DeLuca, the Court held that in evaluating a service-
connected disability involving a joint, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that Diagnostic 
Codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  

As noted above, the VA examiner specifically addressed the 
DeLuca criteria when the veteran was examined in September 
2002.  The examiner reported that there was no significant 
weakened movement, excess fatigability, or incoordination.  
He noted that there may be some functional loss during 
flare-ups, but said that he could not offer an accurate 
assessment as the veteran was not experiencing a flare-up 
during his examination.  The examiner estimated that, based 
on the veteran's description of functional loss during 
flare-ups, he was probably able to forward flex to about 50 
degrees.  Based on the veteran's self-described history of 
functional loss during flare-ups, a rating higher than 40 
percent is not warranted under any of the Diagnostic Codes 
discussed above.  Therefore, a rating in excess of 40 
percent under the criteria for functional loss is not 
warranted.  

As to the revised criteria, there is no evidence of 
incapacitating episodes requiring bedrest so as to warrant a 
sixty percent rating under the revised criteria.  Also, 
under the revised criteria, it is specifically set out that 
objective findings, when present, may be used to evaluate 
IVDS based on chronic orthopedic and neurologic 
manifestations that are rating criteria under other 
diagnostic codes.  In this case, the veteran has no 
objective evidence of sciatic neuropathy; thus, a separate 
rating for this manifestation would not be appropriate.  It 
is also noted that service connection has been granted for 
peripheral neuropathy, for which a noncompensable evaluation 
has been assigned.  There has been no appeal as to this 
rating.


ORDER

An increased evaluation to 40 percent for service-connected 
postoperative lumbar laminectomy with degenerative is 
granted based on Diagnostic Code 5293, as in effect prior to 
September 23, 2002, subject to VA laws and regulations 
pertaining to the payment of monetary benefits.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

